Exhibit 10.1

FISERV, INC. 2007 OMNIBUS INCENTIVE PLAN

FORM OF

STOCK OPTION AWARD MEMORANDUM –

 

Employee:

   See account data in Fidelity system.

Grant Date:

   See account data in Fidelity system.

Number of Shares Subject to Option:

   See account data in Fidelity system.

Exercise Price Per Option Share:

   See account data in Fidelity system.

Type of Option:

   Non-Qualified Stock Option

Vesting Schedule:

   See Section 4 of Stock Option Agreement

Expiration Date:

   10 years after the Grant Date

Additional terms and conditions of your Award are included in the Employee Stock
Option Agreement. As a condition to your ability to exercise your Option, you
must log on to Fidelity’s website at www.netbenefits.com and accept the terms
and conditions of this Award.

Note: Section 5(c) of the Employee Stock Option Agreement contains certain
restrictions on your activities. These provisions apply to you and, by accepting
this Award, you agree to be bound by these restrictions.



--------------------------------------------------------------------------------

FISERV, INC. 2007 OMNIBUS INCENTIVE PLAN

EMPLOYEE STOCK OPTION AGREEMENT

Pursuant to the Fiserv, Inc. 2007 Omnibus Incentive Plan (the “Plan”), Fiserv,
Inc., a Wisconsin corporation (the “Company”), has granted you an Option, the
terms and conditions of which are set out below and in the Award Memorandum and
the Plan. Any capitalized term used herein without definition has the meaning
set forth in the attached Award Memorandum, which forms a part of this Employee
Stock Option Agreement (this “Agreement”), or, if no such meaning is set forth
in the Award Memorandum, the meaning set forth in the Plan.

In the event of a conflict between the terms of this Agreement or the Award
Memorandum and the terms of the Plan, the terms of the Plan shall govern. In the
event of a conflict between the terms of this Agreement and the Award
Memorandum, the terms of this Agreement shall govern.

 

1. Grant Date; Type of Option. The Option is granted to you on the Grant Date
set forth in the Award Memorandum. If the Option is designated as a
“non-qualified stock option” in the Award Memorandum, then the Option will not
be treated by you or the Company as an incentive stock option as defined in
Section 422 of the Code. If the Option is designated as an “incentive stock
option” in the Award Memorandum, then the Option is intended to satisfy the
requirements of Section 422 of the Code.

 

2. Termination of Option. Your right to exercise the Option (and to purchase the
Shares subject to the Option (the “Option Shares”)) shall expire and terminate
in all events on the earlier of (a) the Expiration Date set forth in the Award
Memorandum or (b) the date upon which exercise is no longer permitted pursuant
to Section 7 of this Agreement.

 

3. Exercise Price. The purchase price to be paid upon the exercise of the Option
will be the Exercise Price Per Option Share set forth in the Award Memorandum.

 

4. Provisions Relating to Exercise. Once you become entitled to exercise any
part of the Option (and to purchase Option Shares) pursuant to Schedule 4, that
right will continue until the date on which the Option expires and terminates.
The right to purchase Option Shares under the Option is cumulative, so that if
the full number of Option Shares is not purchased in a single transaction, the
balance may be purchased at any time or from time to time thereafter during the
term of the Option. The Administrator, in its sole discretion, may at any time
accelerate the time at which the Option becomes exercisable by you with respect
to any Option Shares. The Company may cancel, rescind, suspend, withhold or
otherwise limit or restrict any unexpired, unpaid or deferred part of the Option
at any time if you are not in compliance with all applicable provisions of this
Agreement, the Award Memorandum and the Plan.

 

5. Confidential Information, Non-Competition and Related Covenants.

 

  (a) Definitions.

 

  (i) “Fiserv” means the Company, its direct and indirect subsidiaries,
affiliated entities, successors, and assigns.

 

1



--------------------------------------------------------------------------------

  (ii) “Confidential Information” means all trade secrets, Innovations (as
defined below), confidential or proprietary business information and data,
computer software, and database technologies or technological information,
formulae, templates, algorithms, designs, process and systems information,
processes, intellectual property rights, marketing plans, client lists and
specifications, pricing and cost information and any other confidential
information of Fiserv or its clients, vendors or subcontractors that relates to
the business of Fiserv or to the business of any client, vendor or subcontractor
of Fiserv or any other party with whom Fiserv agrees to hold information in
confidence, whether patentable, copyrightable or protectable as a trade secret
or not, except: (A) information that is, at the time of disclosure, in the
public domain or that is subsequently published or otherwise becomes part of the
public domain through no fault of yours; or (B) information that is disclosed by
you under order of law or governmental regulation; provided, however, that you
agree to notify the General Counsel of Fiserv upon receipt of any request for
disclosure as soon as possible prior to any such disclosure so that appropriate
safeguards may be maintained.

 

  (iii) “Competing Product or Service” means any product or service that is sold
in competition with, or is being developed and that will compete with, a product
or service developed, manufactured, or sold by Fiserv. For purposes of this
Section 5, Competing Products or Services as to you are limited to products
and/or services with respect to which you participated in the development,
planning, testing, sale, marketing or evaluation on behalf of Fiserv during any
part of your employment with Fiserv, or after the termination of your
employment, during any part of the 24 months preceding the termination of your
employment with Fiserv, or for which you supervised one or more Fiserv
employees, units, divisions or departments in doing so.

 

  (iv) “Competitor” means an individual, business or any other entity or
enterprise engaged or having publicly announced its intent to engage in the sale
or marketing of any Competing Product or Service.

 

  (v) “Innovations” means all developments, improvements, designs, original
works of authorship, formulas, processes, software programs, databases, and
trade secrets, whether or not patentable, copyrightable or protectable as trade
secrets, that you, either by yourself or jointly with others, create, modify,
develop, or implement during the period of your employment with Fiserv that
relate in any way to Fiserv’s business.

 

  (vi) “Moral Rights” means any rights to claim authorship of a work of
authorship, to object to or prevent the modification of any such work of
authorship, or to withdraw from circulation or control the publication or
distribution of any such work of authorship.

 

  (vii)

“Client” means any person, association or entity: (A) for which you directly
performed services or for which you supervised others in performing services
with Fiserv, during any part of your employment with Fiserv, or after the
termination of your employment, during any part of the

 

2



--------------------------------------------------------------------------------

 

24 months preceding the termination of your employment with Fiserv; or (B) about
which you have Confidential Information as a result of your employment with
Fiserv.

 

  (viii) “Prospective Client” means any client: (A) with which Fiserv was in
active business discussions or negotiations at any time during any part of your
employment with Fiserv, or after the termination of your employment, during any
part of the 24 months preceding the termination of your employment with Fiserv,
in which you participated or for which you directly performed services or for
which you supervised others in performing services with Fiserv; or (B) about
which you have Confidential Information as a result of your employment with
Fiserv.

 

  (b) During your employment, Fiserv will provide you with Confidential
Information relating to Fiserv, its business and clients, the disclosure or
misuse of which would cause severe and irreparable harm to Fiserv. You agree
that all Confidential Information is and shall remain the sole and absolute
property of Fiserv. Upon the termination of your employment for any reason, you
shall immediately return to Fiserv all documents and materials that contain or
constitute Confidential Information, in any form whatsoever, including but not
limited to, all copies, abstracts, electronic versions, and summaries thereof.
You further agree that, without the written consent of the Chief Executive
Officer of the Company or, in the case of the Chief Executive Officer of the
Company, without the written approval of the Board of Directors of the Company:

 

  (i) You will not disclose, use, copy or duplicate, or otherwise permit the
use, disclosure, copying or duplication of any Confidential Information of
Fiserv, other than in connection with the authorized activities conducted in the
course of your employment with Fiserv. You agree to take all reasonable steps
and precautions to prevent any unauthorized disclosure, use, copying or
duplication of Confidential Information.

 

  (ii) All Innovations are and shall remain the sole and absolute property of
Fiserv. You will provide all assistance requested by Fiserv, at its expense, in
the preservation of its interest in any Innovations in any country, and hereby
assign and agree to assign to Fiserv all rights, title and interest in and to
all worldwide patents, patent applications, copyrights, trade secrets and other
intellectual property rights in any Innovation. You also assign and agree to
assign to Fiserv, or where applicable, to waive, which waiver shall inure to the
benefit of Fiserv and its assigns, all Moral Rights in any Innovation.

 

  (c) You agree that, without the written consent of the Chief Executive Officer
of the Company or, in the case of the Chief Executive Officer of the Company,
without the written approval of the Board of Directors of the Company, you shall
not engage in any of the conduct described in subsections (i) or (ii), below,
either directly or indirectly, or as an employee, contractor, consultant,
partner, officer, director or stockholder, other than a stockholder of less than
5% of the equities of a publicly traded corporation, or in any other capacity
for any person, firm, partnership or corporation:

 

3



--------------------------------------------------------------------------------

  (i) During the time of your employment with Fiserv, you will not: (A) perform
duties as or for a Competitor, Client or Prospective Client of Fiserv (except to
the extent required by your employment with Fiserv); or (B) participate in the
inducement of or otherwise encourage Fiserv employees, clients, or vendors to
currently and/or prospectively breach, modify, or terminate any agreement or
relationship they have or had with Fiserv;

 

  (ii) For a period of 12 months following the termination of your employment
with Fiserv, you will not: (A) perform duties as or for a Competitor, Client or
Prospective Client of Fiserv that are the same as or similar to the duties
performed by you for Fiserv at any time during any part of the 24 month period
preceding the termination of your employment with Fiserv; (B) participate in the
inducement of or otherwise encourage Fiserv employees, clients, or vendors to
currently and/or prospectively breach, modify, or terminate any agreement or
relationship they have or had with Fiserv during any part of the 24 month period
preceding the termination of your employment with Fiserv; or (C) participate
voluntarily or provide assistance or information to any person or entity either
negotiating with Fiserv involving a Competing Product or Service, or concerning
a potential or existing business or legal dispute with Fiserv, including, but
not limited to, litigation, except as may be required by law

No provision of these subsections (i) and (ii) shall apply to restrict your
conduct, or trigger any reimbursement obligations under this Agreement, in any
jurisdiction where such provision is, on its face, unenforceable and/or void as
against public policy, unless the provision may be construed or deemed amended
to be enforceable and compliant with public policy, in which case the provision
will apply as construed or deemed amended.

 

  (d) You acknowledge and agree that compliance with this Section 5 is necessary
to protect the Company, and that a breach of any of this Section 5 will result
in irreparable and continuing damage to the Company for which there will be no
adequate remedy at law. In the event of a breach of this Section 5, or any part
thereof, the Company, and its successors and assigns, shall be entitled to
injunctive relief and to such other and further relief as is proper under the
circumstances. The Company shall institute and prosecute proceedings in any
Court of competent jurisdiction either in law or in equity to obtain damages for
any such breach of this Section 5, or to enjoin you from performing services in
breach of Section 5(c), during the term of employment and for a period of 12
months following the termination of employment. You hereby agree to submit to
the jurisdiction of any Court of competent jurisdiction in any disputes that
arise under this Agreement.

 

  (e) You further agree that, in the event of your breach of this Section 5, the
Company shall also be entitled to recover the value of any amounts previously
paid or payable or any shares (or the value of any shares) delivered or
deliverable to you pursuant to any Fiserv bonus program, this Agreement, and any
other Fiserv plan or arrangement.

 

  (f) You agree that the terms of this Agreement shall survive the termination
of your employment with the Company.

 

4



--------------------------------------------------------------------------------

  (g) YOU HAVE READ THIS SECTION 5 AND AGREE THAT THE CONSIDERATION PROVIDED BY
THE COMPANY IS FAIR AND REASONABLE AND FURTHER AGREE THAT GIVEN THE IMPORTANCE
TO THE COMPANY OF ITS CONFIDENTIAL AND PROPRIETARY INFORMATION, THE
POST-EMPLOYMENT RESTRICTIONS ON YOUR ACTIVITIES ARE LIKEWISE FAIR AND
REASONABLE.

 

6. Exercise of Option. To exercise the Option, you must complete the transaction
through our administrative agent’s website at www.netbenefits.fidelity.com or
call its toll free number at (800) 544-9354, specifying the number of Option
Shares being purchased as a result of such exercise, together with payment of
the full Exercise Price for the Option Shares being purchased. In no event may a
fraction of a share be exercised or acquired. You must also pay any taxes or
other amounts required to be withheld as provided in Section 9 of this
Agreement.

 

7. Termination of Employment.

 

  (a) Before the End of the Performance Period.

 

  (i) In the event of your termination as a result of death, Disability,
Retirement, voluntary termination by you, involuntary termination by the Company
other than for Cause, or for Cause prior to the end of the performance period
set forth in Schedule 4, this Option shall vest or be forfeited, as follows:

 

Termination Event

 

Treatment of

“Earned Portion”

of Award

 

Treatment of

“Unearned Portion”

of Award

Death; Disability; Retirement

  The Option shall vest and become exercisable with respect to the Earned
Portion of the Option Shares upon any such termination.   The remainder of the
Option shall be terminated. Voluntary Termination by Employee; Termination by
the Company Other than For Cause; For Cause Termination by the Company   The
Option shall be terminated.   The Option shall be terminated.

 

  (ii)

The “Earned Portion” of the Option shall be the portion of the award that has
been earned based on the achievement of the performance goals identified on
Schedule 4 hereto, as certified by the Compensation Committee. If your
employment terminates due to death, Disability or Retirement after the end of a
calendar year but before the compensation committee certifies that the
performance goal or goals for that year have

 

5



--------------------------------------------------------------------------------

 

been achieved, the Earned Portion of the Option will include the portion
attributable to the achievement of the performance goals in the year prior to
your death, Disability or Retirement. The “Unearned Portion” of the Option is
the total amount of the Option less the Earned Portion of the Option.
“Retirement” means the cessation of service as an employee for any reason other
than death, disability or termination for Cause: (A) if you are at least 60
years of age and your age plus years of service to the Company and its
subsidiaries is equal to or greater than 70; or (B) if you are least 65 years of
age.

 

  (b) After Vesting.

 

  (i) Effect on Options. If you cease to be an employee of the Company or any
subsidiary of the Company for any reason other than Cause after the Option
vests, the Option may be exercised to the same extent that you were entitled to
exercise the Option on the date you ceased to be an employee and had not
previously done so.

 

  (ii) Deadline for Exercise.

 

  (A) If you cease to be an employee by reason of death or Disability, you are
(or in the event of your death or Disability resulting in judicial appointment
of a guardian ad litem, administrator or other legal representative, the
executor or administrator of your estate, any person who shall have acquired the
Option through bequest or inheritance or such guardian ad litem, administrator
or other legal representative is) entitled to exercise the Option per the terms
contained herein within one year after you cease to be an employee.

 

  (B) Subject to Section 7(d), if you cease to be an employee for any reason
other than death or Disability, you are entitled to exercise the Option per the
terms contained herein within 90 days after you cease to be an employee.

 

  (C) If you die within such exercise periods, your executor, the administrator
of your estate, or your beneficiary may exercise the Option within one year
after your death.

 

  (c) Expiration. Notwithstanding any provision contained in this Section 7 to
the contrary, in no event may the Option be exercised to any extent by anyone
after the Expiration Date set forth in the Award Memorandum.

 

  (d) Termination for Cause. If your employment is terminated for Cause, the
Option, whether or not vested, shall terminate immediately. In addition, if your
employment is terminated other than for Cause but the Administrator later
determines that it could have been terminated for Cause if all facts had been
known at the time it was terminated, the Option, whether or not vested, will
terminate immediately on the date of such determination.

 

6



--------------------------------------------------------------------------------

  (e) Change of Control. If a Change of Control of the Company occurs, the
provisions of Section 17(c) of the Plan shall apply to the Option. If the
successor or purchaser in the Change of Control has assumed the Company’s
obligations with respect to the Option or provided a substitute award as
contemplated by Section 17(c)(i) of the Plan and, within 12 months following the
occurrence of the Change of Control, you are terminated without Cause or you
terminate your employment for Good Reason (as hereinafter defined), the Option
or such substitute award shall become fully vested and exercisable with respect
to all Option Shares covered by the Option as of the time immediately prior to
such termination of employment and, notwithstanding any other provision hereof,
the Option shall become exercisable by you for 90 days following such
termination (or such longer period as is otherwise specified in Section 7(a)),
and the provisions of Section 5 shall immediately cease to apply.

“Good Reason” means your suffering any of the following events without your
consent: (x) a significant or material lessening of your responsibilities; (y) a
reduction in your annual base salary or a material reduction in the level of
incentive compensation for which you have been eligible during the two years
immediately prior to the occurrence of the Change of Control and/or a material
adverse change in the conditions governing receipt of such incentive
compensation from those that prevailed prior to the occurrence of the Change of
Control; or (z) the Company requiring you to be based anywhere other than within
50 miles of your place of employment at the time of the occurrence of the Change
of Control, except for reasonably required travel to an extent substantially
consistent with your business travel obligations.

 

  (f) Service as Director. For purposes of this Agreement, an employee of the
Company, if also serving as a Director, will not be deemed to have terminated
employment for purposes of this Agreement until his or her service as a Director
ends, and his or her years of service will be deemed to include years of service
as a Director.

 

8. Securities Representations.

 

  (a) You acknowledge receipt of the prospectus under the Registration Statement
on Form S-8 with respect to the Plan filed by the Company with the Securities
and Exchange Commission. You represent and agree that you will comply with all
applicable laws and Company policies relating to the Plan and the grant and
exercise of the Option and the disposition of the Option Shares, including
without limitation federal and state securities and “blue sky” laws.

 

  (b) The Company may affix appropriate legends upon the certificates for the
Option Shares and may issue such “stop transfer” instructions to its transfer
agent in respect of such shares as it determines, in its discretion, to be
necessary or appropriate to (i) prevent a violation of, or to perfect an
exemption from, the registration requirements of the Securities Act or
(ii) implement the provisions of the Plan or any agreement between the Company
and you with respect to such Option Shares.

 

9.

Tax Representations. You represent and warrant that you understand the federal,
state and local income and employment tax consequences of the granting of the
Option to you,

 

7



--------------------------------------------------------------------------------

 

the exercise of the Option, and purchase of Option Shares and the subsequent
sale or other disposition of any Option Shares. You understand and agree that
when you exercise the Option, and thereby realize gross income (if any) taxable
as compensation in respect of such exercise, the Company will be required to
withhold federal, state and local taxes on the full amount of the compensation
income realized by you and may also be required to withhold other amounts as a
result of such exercise unless the Option is an incentive stock option.
Accordingly, at or prior to the time that you exercise the Option, you hereby
agree to provide the Company with cash funds equal to the total federal, state
and local taxes and other amounts required to be withheld by the Company or its
Subsidiary in respect of any such compensation income or make other arrangements
satisfactory to the Company regarding such payment. All matters with respect to
the total amount to be withheld as a result of the exercise of the Option shall
be determined by the Committee in its sole discretion.

 

10. General Provisions.

 

  (a) None of the Plan, this Agreement or the Award Memorandum confers upon you
any right to continue to be employed by the Company or any subsidiary of the
Company or limits in any respect any right of the Company or any subsidiary of
the Company to terminate your employment at any time, without liability.

 

  (b) This Agreement, the Award Memorandum and the Plan contain the entire
agreement between the Company and you relating to the Option and supersede all
prior agreements or understandings relating thereto.

 

  (c) This Agreement and the Award Memorandum may only be modified, amended or
cancelled as provided in the Plan.

 

  (d) If any one or more provisions of this Agreement or the Award Memorandum is
found to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby.

 

  (e) This Agreement and the Award Memorandum shall be governed by and construed
in accordance with the laws of the State of Wisconsin, without regard to
conflict of law provisions.

 

  (f) The Company agrees, and you agree, to be subject to and bound by all of
the terms and conditions of the Plan. The Prospectus for the Plan is accessible
on the administrative agent’s website (www.netbenefits.fidelity.com) in the
“forms library” and a paper copy is available upon request.

 

  (g) Except as provided in the Plan, the Option is not transferable other than
by will or the laws of descent and distribution, and it may be exercised, during
your lifetime, only by you or your legal representatives.

 

  (h) This Agreement and the Award Memorandum shall be binding upon and inure to
the benefit of any successor or assign of the Company and to any heir,
distributee, executor, administrator or legal representative entitled by law to
your rights hereunder.

 

8



--------------------------------------------------------------------------------

  (i) You shall not have the rights of a shareholder with respect to any shares
of common stock to be acquired upon exercise of the Option until such shares
have been issued.

 

  (j) You understand that, under the terms of the Plan, this Agreement and the
Award Memorandum, the Company may cancel or rescind the Option in certain
circumstances.

By selecting the “I accept” box on the website of our administrative agent, you
acknowledge your acceptance of, and agreement to be bound by, this Agreement,
the Award Memorandum and the Plan.

Your acceptance of the terms of this Agreement, the Award Memorandum and the
Plan through our administrative agent’s website is a condition to your ability
to exercise your Option.

 

9



--------------------------------------------------------------------------------

Schedule 4

 

1. Determining the Earned Portion of the Award.

 

  a. Adjusted Internal Revenue Growth

 1/10 of the award will be earned in each of 2009, 2010 and 2011 upon
certification by compensation committee that the prior year’s adjusted internal
revenue growth performance criteria (identified in Section 1(c) below) was
satisfied; provided that, if the compensation committee determines that the
cumulative three-year adjusted internal revenue growth target has been
satisfied, then an aggregate of  3 /10 of the award shall be earned upon such
determination. For the sake of clarity, (i) if the adjusted internal revenue
growth milestone is not achieved for a particular year, then the  1/10 of the
award with respect to that year will not be earned (subject to achieving the
cumulative three-year adjusted internal revenue growth target); (ii) once a
portion of the award has been earned, it will remain earned notwithstanding the
achievement of the performance criteria in later periods or the achievement of
the cumulative target; and (iii) the maximum amount of the award that may vest
with respect to the achievement of the adjusted internal revenue growth
performance criteria is  3/10.

 

  b. Cumulative Cost Synergies

 7/30 of the award will be earned in each of 2009, 2010 and 2011 upon
certification by compensation committee that the prior year’s “cumulative cost
synergies” performance criteria (identified in Section 1(c) below) was
satisfied; provided that, if the compensation committee determines that the
cumulative three-year cumulative cost synergies target has been satisfied, then
an aggregate of  21/30 of the award shall be earned upon such determination. For
the sake of clarity, (i) if the cumulative cost synergies milestone is not
achieved for a particular year, then the  7/30 of the award with respect to that
year will not be earned (subject to achieving the cumulative three-year
cumulative cost synergies target); (ii) once a portion of the award has been
earned, it will remain earned notwithstanding the achievement of the performance
criteria in later periods or the achievement of the cumulative target; and
(iii) the maximum amount of the award that may be earned with respect to the
achievement of the cumulative cost synergies performance criteria is  21/30.

 

  c. Criteria

 

Criteria

   2008    2009    2010    Cumulative Target

Adjusted Internal Revenue Growth

     6%      7%      8%      7% average

Cumulative Cost Synergies

   $ 35 million    $ 80 million    $ 100 million    $ 100 million

i. Cumulative Cost Synergies; Defined. The amount of cumulative cost synergies
capture is equal to the economic benefit included in the financial statements of
the company in each year for purposes of meeting the cumulative 2010 synergies
target. The calculation will not include any one-time costs which are reported
as “merger and integration costs.”

 

1



--------------------------------------------------------------------------------

ii. Adjusted Internal Revenue Growth; Defined. Adjusted internal revenue growth
percentages are measured as the increase in total revenues for the current
period less “acquired revenue from acquisitions” divided by total revenues from
the prior year period plus “acquired revenue from acquisitions.” “Acquired
revenue from acquisitions” represents pre-acquisition revenue of acquired
companies, less dispositions, for the comparable prior year period on a
pro-forma basis to reflect any significant underlying changes in base period
revenue compared to current period revenue such as significant unusual one time
termination fees in base period revenue and the impact of purchase accounting
adjustments. Adjusted internal revenue growth also excludes the impact of items
such as pass through prescription and postage costs which are required to be
recorded in accordance with GAAP in revenue and expenses.

 

2. Vesting.

Subject to earlier vesting pursuant to Section 7 of the Award Agreement, the
Earned Portion of the Award will vest and become exercisable on the date in 2011
that the compensation committee certifies whether the performance criteria for
2010 and the cumulative target performance criteria had been satisfied.

 

2